DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Lever pivot point (not disclosed in specification or drawings) in claim 2, 14, 20.
Blade Flexure device (appears to be the blade flexure, para. [0039]) in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “lever pivot point” in the claim, which is not disclosed in the specification, drawings, or parent application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 recite the limitation "lever pivot point" in the claim.  It is unclear what this term is being referred to as it is newly introduced, and only in the instant claims. It is interpreted that the lever pivot point is being referred to as the blade flexure, renaming the blade flexure to be a “lever pivot point” is a clarity issue. Appropriate clarification is requested. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "lever pivot point" in the claim.  It is unclear what this term is being referred to as it is newly introduced, and only in the instant claims. It is interpreted that the lever pivot point is being referred to as the blade flexure, renaming the blade flexure to be a “lever pivot point” is a clarity issue. Appropriate clarification is requested. 
Claim limitation “lever pivot point” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not defined, mentioned, or disclosed in the specification or drawings of the child or parent application.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0273262 to Vellaikal et al (“Vellaikal”) in view of US 2002/0154669 to Spangler et al (“Spangler”).
Claim 1: (Cancelled).
Claim 2:   Vellaikal discloses a showerhead adjustment mechanism to adjust a showerhead (413, Fig. 4) in a semiconductor substrate-processing apparatus (410 [plasma source]), the showerhead adjustment mechanism (433 [actuators]) comprising: at least one actuator assembly (433) that considered capable to be dynamically operable to adjust parallelism of a faceplate of the showerhead (bottom face of 413) with reference to an 
However Vellaikal does not explicitly disclose each of the at least one actuator assemblies including: a piezoelectric stack; a lever having a first end and a second end, the lever being mechanically coupled on the first end to the piezoelectric stack and on the second end to the showerhead, the lever being operable to amplify mechanically a displacement of the piezoelectric stack; and a lever pivot point coupled to the lever and located between the first end and the second end of the lever.
Spangler discloses at least one actuator assemblies (80/84, Fig. 8) including: a piezoelectric stack (80 [piezoelectric drive]); a lever (84 [lever arm]) having a first end (first end of 84) and a second end (second end of 84), the lever (84) being mechanically coupled on the first end to the piezoelectric stack (80, see para. [0081] and Fig. 8 where they appear to be mechanically coupled) and on the second end (second end) to a component (motor), the lever (84) being operable to amplify mechanically a displacement of the piezoelectric stack (see para. [0081] where incremental movement of 80 causes movement of 84); and a lever pivot point (89 [drum flexure]/fulcrum of 84, Fig. 8, which is interpreted as a lever pivot point and see para. [0081]) coupled to the lever (84) and located between the first end and the second end of the lever (see Fig. 8). Spangler discloses this for the purpose of achieving fast feedback response times for adjustment (see para. [0009], para. [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specifics of the actuator assembly with components as taught by Spangler with motivation to achieve fast feedback response times for adjustment.
Claim 3: The apparatus of Vellaikal in view of Spangler discloses wherein the adjustment of the showerhead (413, Fig. 4, Vellaikal) is to control at least one gap distance between the faceplate of the showerhead (bottom of 413) and the upper surface of the substrate pedestal (top of 212, see para. [0027]).
Claim 5: The apparatus of Vellaikal in view of Spangler discloses wherein the lever pivot point (89 [drum flexure]/fulcrum of 84, Fig. 8, Vellaikal) comprises a blade flexure device (89/fulcrum of 84) considered capable to act as a frictionless fulcrum (89/fulcrum of 84) based on elastic deformation of a solid material (para. [0080], [0020]).
Claim 8: The apparatus of Vellaikal in view of Spangler discloses wherein each of the at least one actuator assemblies (433, Fig. 4, Vellaikal) correlates to at least one degree-of-freedom of movement (see para. [0027] where multiple degrees of freedom movement is disclosed).
Claim 9: The apparatus of Vellaikal in view of Spangler discloses further comprising a flexure mount (non-referenced components shown between 80 and 89 in Fig. 4 and 8, Spangler) coupled between the first end of the piezoelectric stack (first end of 80) and the first end of the lever (first end of 84).
Claim 11: The apparatus of Vellaikal in view of Spangler does not explicitly disclose wherein the parallelism of the faceplate of the showerhead with reference to the 
Claim 12: The apparatus of Vellaikal in view of Spangler discloses wherein the adjustment is considered capable to be configured to be made between subsequent process steps on a substrate mounted to the substrate pedestal (para. [0036-0037], Vellaikal).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellaikal in view of Spangler as applied to claims 2, 3, 5, 8, 9, 11, 12 above, and further in view of US 2008/0179297 to Bailey et al (“Bailey”).
Claim 4: The apparatus of Vellaikal in view of Spangler does not disclose further comprising least one in-situ sensor to measure the at least one gap distance and the parallelism of the faceplate with reference to the upper surface of the substrate pedestal.
Bailey discloses further comprising least one in-situ sensor (274 [gap sensor], Fig. 2) considered capable to measure at least one gap distance and the parallelism of the faceplate (bottom of 210 [dielectric plate]) with reference to an upper surface of the substrate pedestal (top of 212 [powered electrode]), for the purpose of measuring the vertical gap between the upper and lower electrode assemblies (para. [0020]) thereby avoiding plasma non-uniformity in the circumferential direction of the substrate (para. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor taught by Bailey with motivation to measure the vertical gap between the upper and lower electrode assemblies thereby avoiding plasma non-uniformity in the circumferential direction of the substrate.
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellaikal in view of Spangler as applied to claims 2, 3, 5, 8, 9, 11, 12 above, and further in view of US 2011/0286122 to Halpin.
Claims 6, 7: The apparatus of Vellaikal in view of Spangler does not disclose (claim 6) wherein a gain ratio of the lever is between about 2:1 and about 20:1; (claim 7) wherein a gain ratio of the lever is about 6.5:1.
Halpin teaches that by varying the position of components in different designs, the lever arm ratio can be changed in each design, for the purpose of providing variable values for high resolution movement (para. [0061]). It is noted that Applicant’s “gain ratio” is interpreted as the same as an “arm ratio.” Additionally, the courts have held that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of gain ratios as taught by Halpin with motivation to provide variable values for high resolution movement.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vellaikal in view of Spangler as applied to claims 2, 3, 5, 8, 9, 11, 12 above, and further in view of US 6,466,324 to Doran.
Regarding Claim 13: The apparatus of Vellaikal in view of Spangler does not disclose wherein the showerhead adjustment mechanism is configured dynamically to adjust a position of a faceplate of the showerhead with a resolution of less than 0.15 milliradians.
However Doran teaches an adjustment system adjusts a position of a component with a resolution better than 0.15 milliradians (see col. 10, lines 1-5 where less than 0.01 milliradians is disclosed) for the purpose of requiring higher positional and angular accuracy (see col. 9, lines 64-67). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resolution requirement taught by Doran with motivation to require higher positional and angular accuracy.
Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0273262 to Vellaikal et al (“Vellaikal”) in view of US 2002/0154669 to Spangler et al (“Spangler”).
Claim 15:   Vellaikal discloses a showerhead adjustment mechanism to adjust a showerhead (413, Fig. 4) in a semiconductor substrate-processing apparatus (410 [plasma source]), the showerhead adjustment mechanism (433 [actuators]) comprising: at least one actuator assembly (433) that considered capable to be dynamically operable to adjust parallelism of a faceplate of the showerhead (bottom face of 413) with reference to an 
However Vellaikal does not explicitly disclose each of the at least one actuator assemblies including: a piezoelectric stack; a lever having a first end and a second end, the lever being mechanically coupled on the first end to the piezoelectric stack and on the second end to the showerhead, the lever being operable to amplify mechanically a displacement of the piezoelectric stack; and a blade flexure device to act as a frictionless fulcrum based on elastic deformation of a solid material, the blade flexure device being coupled to the lever and located between the first end and the second end of the lever.
Spangler discloses at least one actuator assemblies (80/84, Fig. 8) including: a piezoelectric stack (80 [piezoelectric drive]); a lever (84 [lever arm]) having a first end (first end of 84) and a second end (second end of 84), the lever (84) being mechanically coupled on the first end to the piezoelectric stack (80, see para. [0081] and Fig. 8 where they appear to be mechanically coupled) and on the second end (second end) to a component (motor), the lever (84) being operable to amplify mechanically a displacement of the piezoelectric stack (see para. [0081] where incremental movement of 80 causes movement of 84); and a blade flexure device (89 [drum flexure]/fulcrum of 84, Fig. 8, which is interpreted as a lever pivot point and see para. [0081]) considered capable to act as a frictionless fulcrum based on elastic deformation of a solid material (para. [0020], [0080]), the blade flexure device being coupled to the lever (84) and located between the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specifics of the actuator assembly with components as taught by Spangler with motivation to achieve fast feedback response times for adjustment.
Claim 16: The apparatus of Vellaikal in view of Spangler discloses wherein the piezoelectric stack (80, Fig. 4, 8, Spangler) comprises a material (“PZT”, para. [0082])) whose length increases substantially linearly with an increase in applied voltage (para. [0082]).
Claims 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellaikal in view of Spangler as applied to claims 15, 16 above, and further in view of US 2011/0286122 to Halpin.
Claims 17, 18, 19: The apparatus of Vellaikal in view of Spangler does not disclose (claim 17) wherein the lever is to amplify a range of motion of the showerhead by at least about 2:1; (claim 18) wherein the lever is to amplify a range of motion of the showerhead by at least about 4:1; (claim 19) wherein the lever is to amplify a range of motion of the showerhead by at least about 6.5:1.
Halpin teaches that by varying the position of components in different designs, the lever arm ratio can be changed in each design, for the purpose of providing variable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of gain ratios as taught by Halpin with motivation to provide variable values for high resolution movement.
Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0273262 to Vellaikal et al (“Vellaikal”) in view of US 2002/0154669 to Spangler et al (“Spangler”) and further in view of US 2008/0179297 to Bailey et al (“Bailey”).
Claims 20, 21:   Vellaikal discloses (claim 20) a showerhead adjustment mechanism to adjust a showerhead (413, Fig. 4) in a semiconductor substrate-processing apparatus (410 [plasma source]), the showerhead adjustment mechanism (433 [actuators]) comprising: at least one actuator assembly (433) that considered capable to be dynamically operable to adjust parallelism of a faceplate of the showerhead (bottom face of 413) with reference to an upper surface of a substrate pedestal (212 [conveyor], pedestal is interpreted as surface on which substrate rests on) to be positioned adjacent to the faceplate (bottom face of 413); the actuator assembly (433) to displace the showerhead (413) in at least one direction of tilt (para. [0027]).
However Vellaikal does not explicitly disclose each of the at least one actuator assemblies including: a piezoelectric stack; a lever having a first end and a second end, the lever being mechanically coupled on the first end to the piezoelectric stack and on the 
Spangler discloses at least one actuator assemblies (80/84, Fig. 8) including: a piezoelectric stack (80 [piezoelectric drive]); a lever (84 [lever arm]) having a first end (first end of 84) and a second end (second end of 84), the lever (84) being mechanically coupled on the first end to the piezoelectric stack (80, see para. [0081] and Fig. 8 where they appear to be mechanically coupled) and on the second end (second end) to a component (motor), the lever (84) being operable to amplify mechanically a displacement of the piezoelectric stack (see para. [0081] where incremental movement of 80 causes movement of 84); and a lever pivot point (89 [drum flexure]/fulcrum of 84, Fig. 8, which is interpreted as a lever pivot point and see para. [0081]) coupled to the lever (84) and located between the first end and the second end of the lever (see Fig. 8). Spangler discloses this for the purpose of achieving fast feedback response times for adjustment (see para. [0009], para. [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specifics of the actuator assembly with components as taught by Spangler with motivation to achieve fast feedback response times for adjustment.
The apparatus of Vellaikal in view of Spangler does not disclose (claim 20, remainder) least one in-situ sensor to measure the at least one gap distance and the parallelism of the faceplate with reference to the upper surface of the substrate pedestal; (claim 21) wherein the at least one in-situ sensor includes at least one sensor selected from sensors including a laser interferometer, a linear variable differential transformer, and one or more strain gauge sensors.
Bailey discloses (claim 20, remainder) at least one in-situ sensor (274 [gap sensor], Fig. 2) considered capable to measure at least one gap distance and the parallelism of the faceplate (bottom of 210 [dielectric plate]) with reference to an upper surface of the substrate pedestal (top of 212 [powered electrode]), (claim 21) wherein the at least one in-situ sensor (274) includes at least one sensor (274) selected from sensors including a laser interferometer, a linear variable differential transformer, and one or more strain gauge sensors (see para. [0020] where linear variable differential transformer is disclosed), for the purpose of measuring the vertical gap between the upper and lower electrode assemblies (para. [0020]) thereby avoiding plasma non-uniformity in the circumferential direction of the substrate (para. [0015]). It is noted that the gap sensor would necessarily measure parallelism as tilting is disclosed (para. [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor and components taught by Bailey with motivation to measure the vertical gap between the upper and lower electrode assemblies thereby avoiding plasma non-uniformity in the circumferential direction of the substrate.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent the independent claim including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5, 8-10, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9, 12, and 14 of U.S. Patent No. 10,533,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the claims of the instant application is fully encompassed by the patent, rendering the instant application obvious over the patent mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0002815 to Agarwal et al discloses a showerhead which can change position of tilt based on information given from a calculation module, via actuators (para. [0007], [0051], [0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718